Case 1:19-cv-12432-LTS Document 1-4 Filed 12/02/19 Page 1 of 18

EXHIBIT B

     
Case 1:19-cv-12432-LTS Document 1-4 Filed 12/02/19 Page 2 of 18

COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss.

CRAIG ERICKSON,
Appellant,

Vv.

ROCKLAND FIRE DEPARTMENT,
Respondent

Appearance for Appellant:

Appearance for Respondent:

Commissioner:

CIVIL SERVICE COMMISSION
One Ashburton Place, Room 503
Boston, MA 02108

(617) 727-2293

D-17-092

Michael Savage

Attorney at Law

Village of Brant Rock

PO Box 92

Brant Rock, MA 02020-0092

John J. Clifford, Esq.
Clifford & Kenny, LLP
31 Schoosett Street
Suite 405

Pembroke, MA 02359

Christopher C. Bowman

DECISION

Pursuant to G.L. c. 31, § 43, the Appellant, Craig Erickson (Lt. Erickson), appealed the

decision of the Town of Rockland (Town)’s Fire Chief to suspend him for thirty (30) days from

his position as a Lt. with the Rockland Fire Department (Department). The suspension was

imposed for conduct unbecoming a Fire Lieutenant, specifically for making untruthful verbal and

written statements during the course of a Department investigation and disciplinary hearing. The
Case 1:19-cv-12432-LTS Document 1-4 Filed 12/02/19 Page 3 of 18

appeal was deemed to be timely filed with the Civil Service Commission (Commission)'. A pre-
hearing conference was held on May 23, 2017, at One Ashburton Place, Room 503. The hearing
was held on July 13, 2017, at the same location.” A digital recording was created of the hearing
and both parties were provided with a CD of the proceeding. The hearing was private and the
witnesses were sequestered. Following the close of the hearing, proposed decisions were
submitted by both parties on August 18, 2017. The Department also submitted a written
transcript of the full hearing which shall be the official record.
FINDINGS OF FACT

Fourteen (14) exhibits were entered into evidence at the hearing. Based upon the documents
admitted into evidence and the testimony of:
Called by the Rockland Fire Department:
« Scott Duffey, Fire Chief, Rockland Fire Department;
=  T.H., Firefighter, Rockland Fire Department
=" M.O., Firefighter, Rockland Fire Department

= §.M., Firefighter, Rockland Fire Department

L.O., Firefighter, Rockland Fire Department
Called by Lt. Erickson:
" Craig Erickson, Appellant;

I make the following findings of fact:

 

' The Appointing Authority filed a motion to dismiss based on lack of jurisdiction/timeliness, which was denied
prior to the beginning of the hearing on July 13, 2017.

? The Standard Adjudicatory Rules of Practice and Procedure, 801 CMR §§ 1.00, ef seq., apply to adjudications
before the Commission with G.L. c. 31, or any Commission rules, taking precedence.
Case 1:19-cv-12432-LTS Document 1-4 Filed 12/02/19 Page 4 of 18

. The Appellant, Craig Erickson, is a tenured Lt. in the Rockland Fire Department. He was
hired as a full-time firefighter in 1986 and promoted to Lt. in 1994. He is the most senior
member of the Rockland Fire Department. (Testimony of Lt. Erickson)

. There are twenty-seven (27) firefighters employed by the Rockland Fire Department. Lt.
Erickson is the only African-American firefighter in the Department. (Testimony of Chief
Duffey)

. On March 12, 2012, Lt. Erickson filed a request for investigation pursuant to G.L. c. 31, §
2(a) with the Commission, arguing that a Fire Captain in the Rockland Fire Department
resided outside of the ten miles of the town limits in violation of civil service law. As part of
the proceedings before the Commission, Lt. Erickson alleged that at least one other member
of the Department was in non-compliance with ten-mile requirement. (Erickson v. Rockland
Fire Department, CSC Tracking No. I-12-100 (2012; 2013)

. Firefighter T.H. is the local union president and is the son of the former Fire Chief, who is
now the Town’s moderator.

. Firefighter M.M., now retired, is the father of a current member of the Board of Selectmen
who served on the Fire Station Building Committee with the Fire Chief.

. On November 2, 2016, there were six crew members on duty at the Rockland Fire
Department station: Lt. Erickson, Firefighter M.M., Firefighter T.H., Firefighter L.O.,
Firefighter S.M., and Firefighter L.O. On that date, Lt. Erickson was on duty as the senior
officer in command. (Testimony of Chief Duffey)

. At 19:39:57 on November 2, 2016, Abington Fire advised Plymouth County Control of a

working fire and requested mutual aid from the Rockland Fire Department. At 19:41:57, on
10.

1].

12,

13.

14,

Case 1:19-cv-12432-LTS Document 1-4 Filed 12/02/19 Page 5 of 18

November 2, 2016, Plymouth County Control requested a Rockland engine and Rockland
Chief to assist in the fire in Abington (Emergency Incident 16-2688). (Exhibit 4)

The Rockland Fire Department crew was expected to be on site as a Rapid Intervention Team
(RIT), whose role would be to immediately intervene if other firefighters working the
structure fire were in danger. (Testimony of Chief Duffey)

On November 2, 2016, Lt. Erickson was operating under an order, General Order DU-45,
issued on or about February 25, 2015, that he was not to respond personally to any Abington
mutual aid calls due to a prior incident at a mutual aid house fire in Abington. (Exhibit 11,
Exhibit 12, and Testimony of Chief Duffey)

In lieu of General Order DU-45, when mutual aid calls from Abington come into the
Department, and Lt. Erickson is on duty, the next senior firefighter under Lt. Erickson
responds as the senior officer in command. (Testimony of Chief Duffey, Exhibit 12)

The next senior firefighter under Lt. Erickson when the mutual aid came in on November 2,
2016 was Firefighter M.M. (Testimony of Chief Duffey)

As the next senior firefighter on duty, firefighter M.M. was required to respond as the officer
in charge to the Abington mutual aid call. (Testimony of Chief Duffey, Lt. Erickson and
Firefighter T.H.)

Shortly after Plymouth County Control’s request for a Rockland engine, Lt. Erickson went
downstairs and entered the Watch Room, where he encountered firefighter M.M. (Testimony
of Lt. Erickson)

Lt. Erickson and firefighter M.M. engaged in a heated conversation that was partially

overheard by firefighter S.M. (Testimony of S.M. and Exhibit 13)
15.

16.

17,

18.

19,

20.

21.

Case 1:19-cv-12432-LTS Document 1-4 Filed 12/02/19 Page 6 of 18

During this heated conversation, Lt. Erickson and firefighter M.M. disagreed about who was
going on the call. During the disagreement, Lt. Erickson referenced the general order that
required the most senior firefighter to go in his place regarding mutual aid calls with
Abington. Firefighter M.M. was stating that the general order had been rescinded.
(Testimony of S.M.)

Lt. Erickson told firefighter M.M. that he (Lt. Erickson) was not allowed to go on the mutual
aid call and that firefighter M.M., as the senior man, had to go instead. (Testimony of S.M.)
Instead of obeying Lt. Erickson’s order, firefighter M.M. called out to firefighter T.H., who
serves as the Union President. Firefighter T.H. was one of the firefighters who, at this point,
was supposed to be on the crew headed to the mutual aid call in Abington. (Testimony of Lt.
Erickson)

Firefighter T.H., instead of getting on the truck, came into the Watch Room and joined Lt.
Erickson and firefighter M.M. (Testimony of T.H.)

Firefighters M.M. and T.H. engaged in a heated argument as to who, between Firefighter
M.M. and Lt. Erickson, should respond to the call in Abington. (Testimony of T.H.)
Firefighter M.M. believed that General Order DU-45 was no longer in effect and that Lt.
Erickson should respond as the senior officer in command. Firefighter T.H. believed that the
order remained in effect and that Firefighter M.M. should respond in place of Lt. Erickson.
(Testimony of T.H., L.O., and Lt. Erickson)

Firefighter T.H. called upon Rockland Fire Chief Scott Duffey to clarify who should respond

to the scene in Abington. (Testimony of T.H. and Lt. Erickson)
22.

23,

24,

25.

26.

27.

28,

29.

Case 1:19-cv-12432-LTS Document 1-4 Filed 12/02/19 Page 7 of 18

Instead of simply telling T.H. to take direction from Lt. Erickson, Chief Duffey informed
Firefighter T.H. that Firefighter M.M. was to respond (the same directive that Lt. Erickson
had given to Firefighter M.M. earlier). (Testimony of Chief Duffey and Testimony of T.H.)
At 19:45:32, more than five (5) minutes after the mutual aid call from Abington was

initiated, Rockland Fire Department Engine 1 left the station. (Exhibit 4)

 

As referenced above, Firefighter T.H. was scheduled to be one of the firefighters on the crew
headed to Abington. Instead, he informed Lt. Erickson that Firefighter L.O. would go in his
place. (Testimony of T.H.)

After the November 2, 2016, call to Abington, Chief Duffey requested that Rockland Fire
Deputy Chief Wooley launch an investigation into the actions and events surrounding the
incident to determine what caused the delay in response. (Testimony of Chief Duffey)

As part of the investigation, Deputy Chief Wooley spoke with all six crew members and all
six crew members provided a written statement regarding the incident. (Exhibit 4 and Exhibit
13)

In Lt. Erickson’s written statement, he wrote, “I stated I am not responding. [Firefighter
M.M.] is going. 2 men on step. Order stated Erickson not to go (and) Sr. man to take place of
Lt.” (Exhibit 13)

Following Deputy Chief Wooley’s investigation, Chief Duffey notified Lt. Erickson that a
hearing was to take place pursuant to G.L. c. 31, §41 to consider action against Lt. Erickson
as a result of his alleged conduct unbecoming while on an emergency response on November
2, 2016.

A contemplated suspension hearing was held at Rockland Town Hall on December 14, 2016.

Allan Chiocca, Town Administrator, served as the hearing officer. Deputy Chief Wooley,
6
30.

31.

32

33.

34.

35.

Case 1:19-cv-12432-LTS Document 1-4 Filed 12/02/19 Page 8 of 18

Chief Duffey, Firefighter L.O., Firefighter T.H., and Lt. Erickson testified at the disciplinary
hearing. (Exhibit 5)

Lt. Erickson, in verbal testimony at the December 14, 2016 hearing, stated that he issued two
orders for firefighters under his command to respond to the Abington fire on November 2,
2016. He stated that the first order was issued via the Department intercom system, and the
second order was issued with other firefighters present in the Watch room. (Exhibit 5)

At the conclusion of that hearing, Lt. Erickson was issued a 48-hour unpaid suspension.

(Exhibit 6)

. Neither Firefighter M.M. (whose son is a member of the Town’s Board of Selectmen and

served with Chief Duffey on the Fire Station Building Committee) nor Firefighter T.H. (the
Union President whose father is the former Fire Chief and current Town Moderator) received
any formal discipline. (Testimony of Chief Duffey)

Shortly after the December 14, 2016 hearing, Chief Duffey initiated another investigation

 

into Lt. Erickson. (Testimony of Chief Duffey)

Chief Duffey testified before the Commission that this second investigation was initiated
after Firefighter T.H. (the union president) and Firefighter L.O. “came to me and stated that,
in fact, what Lt. Erickson had said was not true. So I opened up, I had asked Deputy Wooley
to perform an investigation.” (Transcript, p.27; See also Transcript pp. 37-42 (additional
testimony from Chief Duffey that the reason for initiating the second investigation was due to
Firefighters T.H. and L.O. coming to him and stating that Lt. Erickson’s testimony at the
December 14, 2016 local hearing was untrue.))

Firefighter T.H. testified before the Commission that he had no memory of speaking to Chief

Duffey about Lt. Erickson’s alleged untruthfulness at the December 14" hearing and that he
7
36.

37.

38.

39.

Case 1:19-cv-12432-LTS Document 1-4 Filed 12/02/19 Page 9 of 18

would not have initiated such a conversation with the Chief regarding a union member.

(Testimony of T.H.)

Firefighter L.O. testified before the Commission that he has no memory of even being in the

room when Lt. Erickson testified at the December 14" hearing. (Testimony of L.O.)

I do not credit Chief Duffey’s testimony that Firefighters T.H. and L.O. approached him after

the December 14" hearing and alleged that Lt. Erickson was untruthful during that hearing

and thus, I do not credit his related testimony that this was the reason that he initiated a

second investigation.’

Deputy Chief Wooley conducted this additional investigation. He ordered Lt. Erickson to

respond to the following three (3) questions:

1) Where, in the station, were you when Plymouth County Control announced the working
fire in Abington an notified Rockland Fire to respond to the scene?

2) Did you at any time give anyone a direct, face to face, order to respond to Abington and
if so to whom?

3) Ifthe answer to number 2 was yes, where were you when you gave such order? (Ex. 14)

In his written response, Lt. Erickson indicated that he issued two orders on November 2,

2016. He also stated, among others things, that he was working in a hostile environment,

that other firefighters were being provided with special treatment and that he was being

singled out because of his race. (Exhibit 14)*

 

To ensure accuracy on this point, I did ask the Fire Chief to address this discrepancy after the testimony of
firefighters T.H. and L.O. Commissioner Bowman: “What was your testimony, Chief, in terms of the two
people that came to you after the hearing to reference Erickson’s testimony? Fire Chief: I said 1 know I
had a conversation with Firefighter [T.H.] and I believe the other one was [L.O.] There were definitely
two, I’m almost positive it was [L.O.].”

The record does not reflect whether the Town investigated Lt. Erickson’s allegations related to a hostile
work environment and discrimination based on race.

8
40.

41.

42.

43.

Case 1:19-cv-12432-LTS Document 1-4 Filed 12/02/19 Page 10 of 18

Deputy Chief Wooley ordered the other firefighters present in the fire station that date to

answer up to six (6) questions regarding their recollection of events regarding the day in

question. Firefighter M.M. was asked the following five (5) questions:

1) Where, in the station, were you when Plymouth County Control announced the working
fire in Abington and notified Rockland Fire to respond to the scene?

2) Do you recall the location of Lt. Erickson when the call from Plymouth County Control
was made?

3) Do you recall Lt. Erickson announcing over the intercom that he would he would not be
responding?

4) Did you receive a direct order from Lt. Erickson to respond to Abington?

5) Do you recall hearing Lt. Erickson order anyone else to respond to Abington?
(Exhibit 14)

In regard to question #3, Firefighter M.M. wrote: “I do not recall as I was busy on the dock

trying to look up the location of Pilgrim Road.” (Exhibit 14)

In regard to question #4, Firefighter M.M.wrote: “I do not recall.” (Exhibit 14)°

Following Deputy Chief Wooley’s investigation, Lt. Erickson was notified that the

Department was contemplating issuing him a thirty (30)-day suspension for conduct

unbecoming of a fire lieutannt, based upon the verbal testimony he provided during the

disciplinary hearing on December 14, 2016, and the written testimony he provided during the

follow-up investigation of the events of November 2, 2016. (Testimony of Chief Duffey)

 

> The handwriting of M.M. is somewhat illegible, but I believe this portion of his written response is accurate.

9
Case 1:19-cv-12432-LTS Document 1-4 Filed 12/02/19 Page 11 of 18

44, On April 10, 2017, an appointing authority hearing was convened to consider the

45,

untruthfulness charges against Lt. Erickson. Allan Chiocca, Town Administrator, was
designated as the hearing officer by Chief Duffey. Firefigher S.M., who testified before the
Commission that he heard Lt. Erickson tell firefighter M.M. that he (Lt. Erickson) was not
allowed to go on the mutual aid call and that firefighter M.M., as the senior man, had to go
instead, did not testify at the local appointing authority hearing on April 10". Firefighter
M.M., the firefighter who failed to abide by Lt. Erickson’s directive, also did not testify.
(Exhibit 3)

Following the hearing, on April 27, 2017, Lt. Erickson was issued a thirty (30) day
suspension. The Town Administrator, in his capacity as hearing officer wrote in part:

“The chaos and delay that occurred during the Abington mutual aid call was the direct result
of Lt. Erickson’s failure to properly supervise firefighters under his command. He has
compounded this failure in leadership by offering an excuse that lacks any credibility. As for
the first order, there is no dispute that the intercom system was functioning properly, nor was
there any explanation as to why firefighters on duty would not have heard the order. I find
that specific statement to be untrue; if the first order were given over the intercom system at
least one firefighter would have heard it. As to the second order, allegedly given in the
watch room, there is no credible evidence that supports the assertion that the order was given;
no firefighter present heard it. The notion that a Lt. with decades of service would walk into
a loud situation and issue an order that was unlikely to be heard is nonsensical.”

(Exhibit 3)

Legal Standard

The fundamental purpose of the civil service system is to guard against political

considerations, favoritism, and bias in governmental hiring and promotion. The commission is

charged with ensuring that the system operates on "[b]asic merit principles." Massachusetts

Assn, of Minority Law Enforcement Officers v. Abban, 434 Mass.256 (2001), citing Cambridge

vy. Civil Serv. Comm’n., 43 Mass.App.Ct. 300 (1997). “Basic merit principles” means, among

other things, “assuring fair treatment of all applicants and employees in all aspects of personnel

10
Case 1:19-cv-12432-LTS Document 1-4 Filed 12/02/19 Page 12 of 18

administration” and protecting employees from “arbitrary and capricious actions.” G.L. c. 31,
section 1. Personnel decisions that are marked by political influences or objectives unrelated to
merit standards or neutrally applied public policy represent appropriate occasions for the Civil
Service Commission to act. Cambridge at 304.

G.L. c. 31, § 43 provides: “If the commission by a preponderance of the evidence determines
that there was just cause for an action taken against such person it shall affirm the action of the
appointing authority, otherwise it shall reverse such action and the person concerned shall be
returned to his position without loss of compensation or other rights; provided, however, if the
employee by a preponderance of evidence, establishes that said action was based upon harmful
error in the application of the appointing authority’s procedure, an error of law, or upon any
factor or conduct on the part of the employee not reasonably related to the fitness of the
employee to perform in his position, said action shall not be sustained, and the person shall be
returned to his position without loss of compensation or other rights. The commission may also
modify any penalty imposed by the appointing authority.”

An action is “justified” if it is “done upon adequate reasons sufficiently supported by credible
evidence, when weighed by an unprejudiced mind; guided by common sense and by correct rules
of law;” Commissioners of Civil Service v. Municipal Ct. of Boston, 359 Mass. 211, 214 (1971);

Cambridge v. Civil Service Comm’n, 43 Mass.App.Ct. 300, 304 (1997); Selectmen of Wakefield

 

v. Judge of First Dist. Ct., 262 Mass. 477, 482 (1928). The Commission determines justification
for discipline by inquiring, “whether the employee has been guilty of substantial misconduct
which adversely affects the public interest by impairing the efficiency of public service;” School
Comm. v. Civil Service Comm'n, 43 Mass.App.Ct. 486, 488 (1997); Murray v. Second Dist. Ct.,

389 Mass. 508, 514 (1983).
Il
Case 1:19-cv-12432-LTS Document 1-4 Filed 12/02/19 Page 13 of 18

The Appointing Authority’s burden of proof by a preponderance of the evidence is satisfied
“if it is made to appear more likely or probable in the sense that actual belief in its truth, derived
from the evidence, exists in the mind or minds of the tribunal! notwithstanding any doubts that

may still linger there;” Tucker v. Pearlstein, 334 Mass. 33, 35-36 (1956).

 

Under section 43, the Commission is required “to conduct a de novo hearing for the purpose
of finding the facts anew;” Falmouth v. Civil Service Comm’n, 447 Mass. 814, 823 (2006) and
cases cited. However, “[t]he commission’s task.. .is not to be accomplished on a wholly blank
slate. After making its de novo findings of fact, the commission does not act without regard to
the previous decision of the [appointing authority], but rather decides whether ‘there was
reasonable justification for the action taken by the appointing authority in the circumstances
found by the commission to have existed when the appointing authority made its decision’,”
which may include an adverse inference against a complainant who fails to testify at the hearing

before the appointing authority; Falmouth v. Civil Service Comm’n, Id., quoting internally from

 

Watertown v. Arria, 16 Mass.App.Ct. 331, 334 (1983) and cases cited.

 

Analysis

After receiving a call for mutual aid from the neighboring Town of Abington on November 2,
2016, Lt. Erickson, a veteran Rockland firefighter with over thirty (30) years of experience, and
the officer in charge that day, told a subordinate firefighter that, according to a standing order
issued by the Fire Chief, he (the subordinate firefighter) was to respond to the call. For
approximately five (5) minutes, Rockland failed to respond to that mutual aid call because the
firefighter failed to heed the direction of Lt. Erickson. Instead, that firefighter, now retired,
whose son serves on the local Board of Selectmen, questioned Lt. Erickson’s decision and sought

the opinion of another firefighter who is the local union president. A shouting match ensued
12
Case 1:19-cv-12432-LTS Document 1-4 Filed 12/02/19 Page 14 of 18

between these two (2) firefighters which resulted in a call to the Fire Chief to settle the dispute,
while the fire apparatus sat idle in the station. The picture of insubordination toward Lt.
Erickson painted here is even more troubling considering that Lt. Erickson is the only minority
firefighter in the Rockland Fire Department.

The Fire Chief’s response to this insubordination was to suspend Lt. Erickson for forty-eight
(48) hours for lack of leadership while issuing no formal discipline against the insubordinate
firefighter. Under similar circumstances, the Commission, in Kennedy v. City of Pittsfield, 22
MCSR 20 (2009), overturned the three (3)-day suspension of an acting police sergeant who was
disciplined for events related to an argument with a subordinate police officer who failed to heed
the direction of the acting sergeant, while the subordinate police officer received only a written
warning.

The upside-down nature of all this didn’t end there. After Lt. Erickson served the forty-eight
(48) hour suspension without filing an appeal, the Fire Chief initiated a second investigation of
Lt. Erickson which resulted in the thirty (30)-day suspension that is the subject of this appeal. In
his testimony before the Commission, the Town’s Fire Chief stated that the second investigation
was initiated after two individual firefighters approached him and accused Lt. Erickson of lying
during his testimony at the local hearing related to the forty-eight (48)-hour suspension. Both of
those firefighters, who were sequestered, testified before the Commission and offered testimony
which directly contradicts the Fire Chief. Firefighter T.H. testified before the Commission that
he had no memory of making such an allegation to the Fire Chief and that it would be
inconceivable for him to do so as the Union President. The other firefighter cited by the Fire
Chief testified before the Commission that he had no memory of hearing Lt. Erickson testify at

the local hearing and he does not believe that he was even in the room when Lt. Erickson

13
Case 1:19-cv-12432-LTS Document 1-4 Filed 12/02/19 Page 15 of 18

testified. I credit the testimony of these two (2) firefighters. They did not make allegations of
untruthfulness against Lt. Erickson to the Fire Chief and thus, this was not the basis of the Fire
Chief’s decision to initiate a second investigation against Lt. Erickson.

The results of this second “investigation”, the genesis of which now cannot be explained,
relied heavily on the statements of other firefighters including: a) the insubordinate firefighter
who was not disciplined and who wrote that he could “not recall” if Lt. Erickson issued him an
order to go on the call that day; and b) another firefighter who was not in the watch room when
Lt. Erickson issued his directive and who subsequently got into a shouting match with the
insubordinate firefighter while the Department failed to immediately respond to the mutual aid
call.

At the local hearing, the three (3) firefighters that testified before the hearing officer (the
Town Administrator) all stated that they were not in the watch room prior to the verbal argument
between Firefighter M.M. and Firefighter T.H. As referenced in the findings, Lt. Erickson’s
directive to Firefighter M.M. occurred prior to the verbal argument between him and Firefighter
T.H. Also, at the local hearing, the hearing officer did not hear from Firefighter S.M. or
Firefighter M.M. As referenced in the findings, Firefighter S.M., who was in earshot of the
conversation between Lt. Erickson and Firefighter M.M.in the watch room prior to their verbal
confrontation, did testify before the Commission and stated that Lt. Erickson told firefighter
M.M. that he (Lt. Erickson) was not allowed to go on the mutual aid call and that firefighter
M.M.., as the senior man, had to go instead. Further, Firefighter T.H. testified at the local
hearing that, even if the directive from Lt. Erickson occurred after that, he would not have heard
it over the yelling between him and Firefighter M.M. For these reasons, my findings here differ

significantly from the Town as I have found that Lt. Erickson did issue a directive to Firefighter
14
Case 1:19-cv-12432-LTS Document 1-4 Filed 12/02/19 Page 16 of 18

M.M., directing him to respond to the mutual aid call in Abington. Put another way, it was
Firefighter M.M. who was arguably not credible when he wrote, as part of an internal
investigation, that he could “not recall” whether he received an order from Lt. Erickson to
respond to the call. He did. Yet, the Department took no action against Firefighter M.M. and
chose to pursue what appears to be an unprecedented second investigation for allegedly
untruthful statements made by Lt. Erickson during the local appointing authority hearing in
which he was defending himself against the already eyebrow-raising charges related to “lack of
leadership” that day.

The Town Administrator also found that Lt. Erickson was untruthful when he stated that he
gave an initial order over the fire station’s intercom that day. Lt. Erickson testified before the
Commission that he did give such an order over the intercom and the other firefighters testified
before the Commission that they did not recall hearing any such order over the intercom. This is
a (much) closer call, but, ultimately, I credit the testimony of Lt. Erickson in this regard. His
testimony that he gave such an order is logical, considering that it is undisputed that Firefighter
M.M., after Lt. Erickson says he gave the order over the intercom, came to the watch room to
question whether he indeed had to go on the call.

In summary, the crux of the Department’s case here is that Lt. Erickson lied by stating that he
gave orders that day, over the intercom and face-to-face, stating that Firefighter M.M. was to
respond to the mutual aid call. Based on all of the information presented at the de novo hearing
before the Commission, I have concluded that Lt. Erickson did give such orders.

Finally, the Commission is charged with ensuring the “equitable treatment of similarly

situated individuals.” Police Comm’r of Boston v. Civ. Serv. Comm’n, 39 Mass.App.Ct. 594,

 

600 (1996). In promoting these principles, the commission cannot detach itself from the
15
Case 1:19-cv-12432-LTS Document 1-4 Filed 12/02/19 Page 17 of 18

underlying purpose of the civil service system— ‘to guard against political considerations,
favoritism and bias in governmental employment decisions.” Id. (citations omitted).

To me, this case is a stark and troubling example of disparate treatment. A firefighter whose
son sits on the Board of Selectmen and served with the Fire Chief on the Fire Station Building
Committee faced no formal discipline for: a) engaging in insubordination; and b) providing what
appear to be less than credible responses during an internal investigation.® On the other hand, Lt.
Erickson, the only minority firefighter in the Rockland Fire Department, who recently exercised
his right to request an investigation regarding whether certain firefighters were complying with a
civil service requirement related to place of residence, was investigated and disciplined (twice)
for issues related to the same incident.

For all of the above reasons, Lt. Erickson’s appeal is hereby allowed; his thirty (30)-day
suspension is overturned; and the Department shall restore all compensation or other rights to Lt.
Erickson related to this thirty (30)-day suspension.’

Civil Service Commission

/s/ Christopher Bowman
Christopher C. Bowman

Chairman

By a vote of the Civil Service Commission (Bowman, Chairman; Camuso, Ittleman, Stein and
Tivnan, Commissioners) on March 29, 2018.

Either party may file a motion for reconsideration within ten days of the receipt of this Commission order or
decision. Under the pertinent provisions of the Code of Mass. Regulations, 801 CMR 1.01(7)(I), the motion must
identify a clerical or mechanical error in this order or decision or a significant factor the Agency or the Presiding
Officer may have overlooked in deciding the case, A motion for reconsideration does not toll the statutorily
prescribed thirty-day time limit for seeking judicial review of this Commission order or decision.

 

© To ensure uniformity, the Town must also now decide how to respond to the starkly conflicting testimony
before the Commission between the Fire Chief and two (2) firefighters regarding whether, as stated by the
Fire Chief, they accused Lt. Erickson of being untruthful during the local hearing.

7 Subsequent to this suspension, the Department terminated Lt. Erickson for other reasons. Lt. Erickson
appealed that decision to the Commission. The appeal was heard by Commissioner Ittleman and is still
pending before the Commission.

16
Case 1:19-cv-12432-LTS Document 1-4 Filed 12/02/19 Page 18 of 18

Under the provisions of G.L c. 31, § 44, any party aggrieved by this Commission order or decision may initiate
proceedings for judicial review under G.L. c. 30A, § 14 in the superior court within thirty (30) days after receipt of
this order or decision. Commencement of such proceeding shall not, unless specifically ordered by the court, operate
as a stay of this Commission order or decision. After initiating proceedings for judicial review in Superior Court,
the plaintiff, or his / her attorney, is required to serve a copy of the summons and complaint upon the Boston office
of the Attorney General of the Commonwealth, with a copy to the Civil Service Commission, in the time and in the
manner prescribed by Mass. R. Civ. P. 4(d)}

Notice to:

Mike Savage, Esq. (for Appellant)
John J. Clifford, Esq. (for Respondent)

17
